 

Case 1:19-mj- -00171- SKO Document 1 © Filed 09/10/19 Page 1 of 49.

FIL

 

AO 442 (Rev. 11/11) Arrest Warrant

 

 

 

SEP TU cus
UNITED STATES DISTRICT COURT Us, DISTRICT CO
CLERK, F CALIF un
. for the EASTERN ‘DISTRICT O
ey GEPUTY CLERK *
. District of Puerto Rico
United States of America |
. CaseNo. 1% 541 (FAB)
| )
[3] Jovanda R. Patt rt
aik/a Jo allva Jojo }  \LC im 0) 0011 SEO
( Defendant
- ARREST WARRANT

To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name ofperson to bearrested). —_ Jovanda R. Patterson ’
who is accused of an offense or violation based on the following document filed with the court:

& Indictment O Superseding Indictment oO Information ( Superseding Information © Complaint
C) Probation Violation Petition © © Supervised Release Violation Petition O Violation Notice O Order of the Court

This offense is briefly described as follows:
Count Thirteen 18 U. S.C. § 208 Acts Affecting Personal Financial Conflicts of Interest -

Counts Fourteen to Fifteen 18 U.S.C. § 1343 Wire Fraud

\

  

Date: vd { 3, / ; C4
Fab ffce sai

. . Is. 7" cer's signature
City and state: Sree juan 5 Lye. | Judge on. Marshal D. Morgan
7, OU 7 ;

Printed name and title

 

 

- Return

 

This warrant was received on (date) , and the person was arrested on (date).
at (city and state)

 

Date:

 

Arresting officer's signature

 

Printed name andtitle }

 

 

 
 

Case 1:19-mj-00171-SKO Document 1 Filed 09/10/19 Page 2 of 49

3456 >
. 1 Feo a
Ks f FN po
S$ fp, D
>» fp es
IN THE UNITED STATES DISTRICTCOURT Sus, JS By
FOR THE DISTRICT OF PUERTO RICO a)
a Way COUp.
: . , . 7 r .
UNITED STATES OF AMERICA, INDICTMENT - "ea
. . 9 10
v. | CRIMINALNO. 19-04) FAB
(1] Ahsha Nateef Tribble, CRIMINAL VIOLATIONS:
(Counts One to Ten ) Count 1: 18 U.S.C. §§ 371, 201(b)(1)(A) and
(b)(2)(A)
(2] Donald Keith Ellison, Counts 2 to 5: 18 U.S.C. §§ 1343, 1346

(Counts One to Six, Eleven and Twelve ) Count 6: 18 U.S.C. § 1040
a Counts 7 to 10: 18 U.S.C. § 1952(a)(3)
[3] Jovanda R. Patterson a/k/a Jo a/k/a | Counts 11 to 12: 18 U.S.C. § 1001

Jojo, Count 13: 18 U.S.C. § 208
’ (Counts Thirteen, Fourteen, Fifteen) Counts 14 to 15: 18 U.S.C. § 1343.
Defendants. FORFEITURE ALLEGATIONS

 

 

THE GRAND JURY CHARGES:
Unless otherwise specified, at all times relevant to this Indictment:
I. GENERAL ALLEGATIONS
1. Category 4 Hurricane Maria miade landfall in Puerto Rico on September 20,
2017. |

2. On that same day, President Donald Trump issued a major disaster declaration

for Puerto Rico because of the damage resulting from Hurricane Maria. That declaration, issued

pursuant to the Stafford Act, was designated as FEMA-4339-DR.

Page 1 of 48
 

Case 1:19-mj-00171-SKO Document 1 Filed 09/10/19 Page 3 of 49 .

DEFENDANTS

- 3. _ Atall times material to this Indictment and starting in or about October 2017,

defendant [1] Ahsha Nateef Tribble, was a Federal Emergency Management Agency (FEMA),

Region II, Deputy Regional Administrator, assigned to work in Puerto Rico as part of FEMA’s
response to Hurricane Maria. |

4, From in or about October 2017 to in or about September 2018, defendant [1]
Ahsha Nateef Tribble was Sector Lead for Power and Infrastructure in Puerto Rico and part of
the Office of the FEMA Federal Coordinating Officer in Puerto Rico as Recovery Office Deputy
Director ~ Infrastructure Directorate/Disaster Recovery Manager. |

5. | At all times material to this Indictment and starting in or about October 20 17 to
in or about Tune 2019, defendant [2] Donald Keith Ellison was President of Cobra Acquisitions,
LLC.

6. At all times material to this Indictment, and starting in or about October 2017
and up until March 2018, defendant [3] Jovanda R. Patterson a/k/a Jo a/k/a Jojo, was a FEMA
Deputy Chief of Staff, assigned to San Juan, Puerto Rico. [3] Jovanda R. Patterson a/k/a Jo
a/k/a Jojo resigned from her position with FEMA on or about July 2018.

_ RELEVANT INDIVIDUALS, ENTITIES, AND PROGRAMS"

PREPA
7. ‘Hurricane Maria extensively damaged Puerto Rico’s electric power system.

8. At all times relevant to this Indictment, Puerto Rico Electric Power Authority -

(“PREPA”) was an electric power company and the government-owned corporation of Puerto Rico

Page 2 of 48
 

Case 1:19-mj-00171-SKO° Document 1 Filed 09/10/19 Page 4 of 49°

responsible for electricity generation, power distribution and power transmission on the island.
PREPA was the sole provider of electricity for 1.5 million residential, commercial, and industrial
clients in Puerto Rico. |
9. - PREPA was created in 1941 as a public corporation and governmental
instrumentality of Puerto Rico by Act No. 83 of May 2, 1941, as amended. Pursuant to Act No.
83, among PREPA’s powers were the capability to contract to acquire supplies and services. |
~ 10. At the time when Hurricane Maria hit Puerto Rico, PREPA was in a deteriorated
financial condition, and earlier that year, on July 2, 2017, a petition to adjust PREPA’s substantial
debts had been filed before the United States District Court for the District of Puerto Rico pursuant

to Title 48, United States Code, Section 2164.

 

COBRA
11. Cobra Acquisitions, LLC (“COBRA”) was a limited liability company

organized and existing under the laws of the State of Delaware. It had a place of business in

Oklahoma City, Oklahoma.

12. COBRA was a wholly owned subsidiary of Mammoth Energy Services, Inc.,
with a place of business in Oklahoma City, Oklahoma. \

13. Cobra Energy LLC and Cobra Logistics Holdings, LLC are both affiliates of
COBRA and wholly owned subsidiaries of Mammoth Energy Services, Inc. |

FEMA

J 14. ‘Once the President declares that an emergency or major disaster exists, the

Federal Emergency Management Agency (“FEMA”) can provide assistance.. FEMA coordinates

Page 3 of 48
 

Case 1:19-mj-00171-SKO Document1 Filed 09/10/19 Page 5 of 49

the federal government's role in preparing for, preventing, mitigating the effects of, responding to,
and recovering from all domestic disasters, whether natural or man-made, including acts of terror.

15. Pursuant to Major Disaster Declaration FEMA~-4339-DR, FEMA was

. authorized to provide Individual Assistance (JA), Public Assistance (PA) and Hazard Mitigation

(HM) to Puerto Rico.

16, FEMA assisted eligible individuals and households who sustained losses due to
disasters through its IA programs.

17. FEMA assisted State, Territorial, Indian Tribal, and local governments and
certain types of private nonprofit organizations through its PA Program. Through the PA Program,
FEMA provided supplemental Federal disaster grant assistance for debris removal, emergency
protective measures, and the restoration of disaster-damaged, publicly owned facilities and the
facilities of certain private nonprofit organizations. The PA Program also encouraged protection

of these damaged facilities from future events by providing assistance for hazard mitigation

. measures.

(

18. FEMA processed PA grant funding according to the type of work the applicant
undertook. Eligible work had to be-required as a result of the declared incident, be located in the
designated area, be the legal responsibility of the applicant, and be undertaken at a reasonable cost.
Bligible applicants included states, federally recognized tribal governments (including Alaska
Native villages and organizations so long as they were not privately owned), U.S. territories, local
governments, and certain private non-profit (PNP) organizations. Puerto Rico was an eligible

Applicant.

Page 4 of 48
 

Case 1:19-mj-00171-SKO Document 1 Filed 09/10/19 Page 6 of 49

19, FEMA Region II served the states of New Jersey | and New York, the
Commonwealth of Puerto Rico, the territory of the U.S. Virgin Islands and eight Tribal Nations.
OFFICIAL ACTS OF AHSHA NATEEF TRIBBLE
20. As Deputy Regional Administrator for FEMA, Region I, defendant [1] Ahsha
Nateef Tribble’s duties and responsibilities included but were not limited to, the following:
a. planning, directing, and coordinating all programs, projects, and activities in the
region; |
‘b. making day-to-day operational management decisions, with signatory authority on
matters not requiring the Regional Administrator’s review; and |
c. providing oversight and support in disaster preparedness, response and recovery
activities and disaster assistance in accordance with the Stafford Act, when
‘emergency or major disaster is declared by the President, including damage
assessment, mitigation assistance, and overall coordination of Federal, State, Local,
. tribal, private, and volunteer response efforts.

21. From in or about October 2017 to in about September 2018, defendant [1]

_ Absha N: ateef Tribble was Sector Lead for Power and Infrastructure in Puerto Rico (Sector Lead)

as part of FEMA’s response to Hurricane Maria. She was also designated as Recovery Office
Deputy Director — Infrastructure Directorate/Disaster Recovery Manager (Recovery Manager) in
the Office of the FEMA Federal Coordinating Officer in Puerto Rico. Her official duties as

Recovery Office Deputy Director ~ Infrastructure Directorate included, but were not limited to,

Page 5 of 48
 

Case 1:19-mj-00171-SKO Document 1 Filed 09/10/19 Page 7 of 49

approval of requisition for supplies and services and approval of Public Assistance Project
Worksheets up to $200,000,000.00.

22. | As Deputy Regional Administrator, Sector Lead, and Recovery Manager,
defendant [1] Ahsha Nateef Tribble was a “public official” within the definition of Title 18,

United States Code, Section 201(a)(1), and as such, [1] Ahsha Nateef Tribble owed a fiduciary

 

duty to both FEMA and the American public.

23, . Public officials within the executive branch owe a fiduciary duty to the United
States and its citizens to perform the duties and responsibilities of their offices free from deceit,
fraud, concealment, bias, self-enrichment, and self-dealing.

24. | As a FEMA employee, [1] Ahsha Nateef Tribble was aware of the general |
prohibition on that she could not, directly or indirectly solicit or accept a gift from a prohibited
source; or solicit or accept a gift to be given because of her official position. 5 C.F.R. §
2635.202(a) and (b). A prohibited source means any person who is seeking official action by the
employee's agency; does business or seeks to do business with the employee's agency; conducts
activities regulated by the employee's agency; has interests that may be substantially affected by
the performance or nonperformance of the employee's official duties; or is an organization.a
majority of whose members are described in paragraphs (d)(1) through (4) of 5 C.F.R. §

2635.203(d).

- Page 6 of 48
 

Case 1:19-mj-00171-SKO -Document 1 Filed 09/10/19 Page 8 of 49

COBRA CONTRACTS
First COBRA Contract
* 25. On or about October 19, 2017, PREPA, represented by its then Executive

Director, and

COBRA, signed a contract identified as “Emergency Master Service Agreement for

PREPA’s Electrical Grid Repairs — Hurricane Maria”, (hereinafter referred to as the “First COBRA

Contract”).

Cobra was represented by Individual A in the First COBRA Contract.

Article 1 of the First COBRA Contract required that COBRA provide labor,
supervision, tools, equipment, and materials necessary to perform the storm
restoration services at various locations in PREPA’s service areas.

As compensation for services rendered under the contract, PREPA and COBRA
agreed (Article 3) that the total amount to be paid under the contract would: ‘not
exceed $200, 000,000.00.

Article 3 also provided that PREPA would only pay for services rendered by the
invoice date and would not be required to make advance payments for any future
service to be rendered by COBRA.

Article 4.3 established that the contract would be in effect for a period of twelve
months beginning on the date on which the contract was signed and COBRA
‘received the deposit amount of $15,000,000.00, as set forth by Exhibit B of the First
COBRA Contract.

Pursuant to Article 21 of the First COBRA Contract, COBRA had the continuous
obligation to disclose to PREPA all information and circumstances of its relations
with clients and third persons and any interest which could reasonable influence
PREPA when executing the contract or during its term. COBRA was to avoid even
the appearance of the existence of conflicting interests.

In Article 29 of the First COBRA Contract, COBRA acknowledged that starting on

_ October 25, 2017, FEMA financial assistance would be used to fund the contract.

26. On or about November 1, 2017, PREPA represented by its then Executive

Director, and COBRA, represented by Individual.A, signed Amendment No. 1 to the First COBRA |

Page 7 of 48
 

Case 1:19-mj-00171-SKO Document 1 Filed 09/10/19 Page 9 of 49

contract, which amended Articles 59(a) and 68. Except as set forth in Amendment No. |, the First
COBRA Contract remained in full force and effect in accordance with its terms.

27. On or about December 8, 2017, PREPA, represented by its then Executive
Director, and COBRA, represented by Individual A, signed Amendment No. 2 to the First COBRA
Contract, to add Article 71. Except as set forth in Amendment No. 2, the First COBRA Contract
remained in full force and effect in accordance with its terms.

28. On or about December 21, 2017, PREPA represented by its then Executive
Director, and COBRA, represented by Individual A, signed Amendment No. 3 to the First COBRA
Contract, which further amended Article 59. Except as set forth in Amendment No. 3, the First
COBRA Contract remained in full force and effect in accordance with its terms.

29. On or about December 22, 2017, FEMA determined (in an Eligibility
Determination Memorandum, Applicant, PA ID 000-UA2QU-00, FEMA-4339-DR-PR, Project
_ Worksheet 00251) that the costs incurred by PREPA under the First COBRA Contract, up to
$200,000,000.00, were reasonable. A Project Worksheet (PW) is the form FEMA uses to
document the details of an Applicant’s project, including location, damage description and
‘dimensions, scope of work, and costs incurred or expected. .

. 30. On or about January 28, 2018, PREPA represented by its then Executive
Director, and COBRA, represented by Individual A, signed Amendment No. 4 to the First COBRA
Contract, which amended it in several respects, including but not limited to, amendments to
Articles 3, 14 and 39, the addition of Articles 72 and 73, and the inclusion of other certifications
required from COBRA. The amendment to Article 3 was to increase the total amount to be paid

Page 8 of 48
 

Case 1:19-mj-00171-SKO, Document 1. Filed 09/10/19 Page 10 of 49°

under the contract, which after Amendment No. 4, could not exceed $445,429,800.00. COBRA
also warranted in Amendment No. 4 that the scope of work as provided under the First COBRA
Contract and its Amendments was performed consistent with all applicable FEMA laws,
regulations, and eligibility guidelines and only included work eligible for FEMA reimbursement
assistance. Except as set forth in Amendment No. 4, the First COBRA Contract remained in full
force and effect in accordance with its terms. |
31. On or about February 27, 2018, PREPA represented by its then Executive
Director, and COBRA, represented by Individual A and defendant [2] Donald Keith Ellison as
President, signed Amendment No. 5 to the First COBRA Contract, which amended it in several
respects, including but not limited to, an amendment to Article 3. The amendment to Article 3 was
to increase the total amount to be paid under the contract, which after Amendment No. 5, could
not exceed $945 429,800.00. Except as set forth in Amendment No. 5, the First COBRA Contract
remained in full force and effect in accordance with its terms.
Second COBRA Contract
32. On or about March 26, 2018, PREPA, represented by its then Chief Executive
Officer/Executive Director, and COBRA, represented by Individual A, signed a contract identified
as Master Service Contract for PREPA’s Electrical Grid Repairs Hurricane Maria, hereinafter
referred to as Second COBRA Contract.
a. Article 1 of the Second COBRA Contract required that COBRA provide labor,
supervision, tools, equipment, and materials necessary to perform the hurricane

restoration and reconstruction services at various locations in PREPA’s service
areas. 1

Page 9 of 48
 

Case 1:19-mj-00171-SKO : Document 1 Filed 09/10/19 Page 11 of 49

. As compensation for services rendered under the contract, PREPA and COBRA

agreed (Article 3).that the total amount to be paid under the contract could not
exceed $900,000,000.00.

. Article 3 also provided that PREPA would only pay for services rendered by the

invoice date and would not be required to make advance payments for any future
service to be rendered by COBRA. ,

Article 4.3 established that the contract would be in effect until May 25, 2019.

. Pursuant to Article 21 of the Second COBRA Contract, COBRA had the continuous _

obligation to disclose to PREPA all information and circumstances of its relations
with clients and third persons and any interest which could reasonably influence
PREPA when executing the contract or during its term. COBRA was to avoid even
the appearance of the existence of conflicting interests.

Article 53(N).of the Second COBRA Contract provided that PREPA was “using
Federal grant funding awarded or administered by FEMA to the Government
of Puerto Rico and/or PREPA to pay, in full,-for the costs incurred under this
Contract. As a condition of FEMA funding under major disaster declaration
FEMA-4339-DR-PR, FEMA requires the Government of Puerto Rico and
PREPA to provide various financial and performance reporting. The Contractor |
agrees to provide all information, documentation, and reports necessary to satisfy
these reporting requirements. Failure by the Contractor to provide information

- necessary to satisfy these reporting requirements may result in loss of Federal

funding for this Contract, and such failure shall be a material breach of this
Contract.”

RFP-77844

On or about February 16, 2018, PREPA announced a Request for Proposal

(REP) to obtain electric system restoration services. The closing date of the RFP was March 2,
_ 2018. The REP, identified as Request for Proposal 77844 Electric System Restoration Services,
intended to procure services from one or more contractors for a term of one 1e year. The purpose of

the RFP was to contract qualified electric utility asset reconstruction companies to provide

. Page 10 of 48
 

Case 1:19-mj-00171-SKO Document 1 Filed 09/10/19 Page 12 of 49

restoration services for PREPA during the remaining period of Hurricane Maria’ Electric System
Restoration and Reconstruction period, and the 2018 hurricane season.

34, Multiple companies submitted proposals in response to RFP-77844. On or
about March 29, 2018, the Evaluation Committee designated by PREPA, recommended three of |
the companies submitting proposals as companies PREPA should consider contracting. COBRA
was one of the three companies selected. |

COUNT ONE .
Conspiracy to Commit Bribery
Title 18, United States Code, Section 371

35. The allegations in Paragraphs | through 34 of this Indictment are hereby re-

alleged and incorporated herein. | |
| 36. From in or about October 2017 to in or about April 2019, within the District of

Puerto Rico, and elsewhere within the jurisdiction of this Court,

[1] Ahsha Nateef Tribble,
[2] Donald Keith Ellison,

the defendants, and others known and unknown, willfully and knowingly combined, conspired,

confederated, and agreed together and with, each other to commit offenses against the United

States, to wit, violations of Title 18, United States Code, Sections 201(b)(1)(A) and 201(b)(2)(A).
| OBJECTS OF THE CONSPIRACY

37. It was a part and an object of the conspiracy that [2] Donald Keith Ellison,

directly and indirectly, would and did corruptly give, offer, and promise a thing of value to a public

official, namely [1] Ahsha Nateef Tribble, with intent to influence an official act, in violation of

Title 18, United States Code, Section 201(b)(1)(A).
Page 11 of 48

 
 

Case 1:19-mj-00171-SKO. Document 1 Filed 09/10/19. Page 13 of 49

38. _ It was further a part and an object of the conspiracy that [1] Ahsha Nateef.
Tribble, being a public official, directly and indirectly, would and did corruptly demand, seek, .

receive, accept, and agree to receive and accept a thing of value from [2] Donald Keith Ellison,

in return for [1] Ahsha Nateef Tribble being influenced in the performance of any official act, in

violation of Title 18, United States Code, Section 201(b)(2)(A).

39, It was a purpose of the conspiracy for defendant [2] Donald Keith Ellison to
give, offer, promise, and agree to give, offer, and promise things of value to [1] Ahsha Nateef
Tribble, and for [1] Ahsha Nateef Tribble to demand, seek, receive, accept and agree to receive
and accept items of value from defendant [2] Donald Keith Ellison, to influence [1] Ahsha Nateef

Tribble’s performance of official acts as a FEMA employee, particularly as Deputy Regional

Administrator, Sector Lead, and Recovery Manager, in connection to COBRA’s contracts with

PREPA related to electric power grid restoration after Hurricane Maria. In return, [2] Donald
Keith Ellison would promise, offer and give [1] Ahsha Nateef Tribble a stream of things of
value, including airfare, ground transportation, helicopter | flights, hotel rooms, meals,
entertainment expenses for [1] Ahsha Nateef Tribble and another individual at the suggestion and
behest of [1] Ahsha Nateef Tribble, employment for an individual at the behest of [1] Ahsha

Nateef Tribble, and personal security services for [1] Ahsha Nateef Tribble.

MANNERS AND MEANS OF THE CONSPIRACY

The conspiracy was accomplished through the following manners and means: —

Page 12 of 48
 

Case 1:19-mj-00171-SKO Document 1 Filed 09/10/19 Page 14 of 49

40. It was part of the conspiracy that [1] Ahsha Nateef Tribble solicited and |
obtained, both directly and indirectly, for personal gain, things of value from [2] Donald Keith
Ellison. |

41. It was further part of the conspiracy that [2] Donald Keith Ellison directly or
indirectly gave, offered, and promised things of value to [1] Ahsha Nateef Tribble.

' 42. The things of value promised and given directly and indirectly to [1] Ahsha
Nateef Tribble by [2] Donald Keith Ellison included the. following:
a A helicopter tour over Puerto Rico on or about February 7, 2018;
b. Assistance procuring a place to live in New York in or about February 2018;
c. The negotiation and hiring of [3] Jovanda R. Patterson a/k/a Jo a/k/a Jojo by
Cobra Energy; .

d._ starting in or about March 2018 and culminating in July 2018;

e. Hotel accommodations in Fort Lauderdale, Florida on or about fly 17 to July 18,
2018; |

f: ‘Airfare from Miami to Orlando for travel on or about July 20, 2018;

.g. First class airfare from San Juan to New York for travel on or about September 22,
2018; -

-h. Personal security services in or about November to December 2018; .

i. Roundtrip airfare from Washington DC to Charlotte for travel on or about
November 29, 2018 to November 30,.201 8:

j. Hotel accommodations in Charlotte on or about November 29-30, 2018;

Page 13 of 48
 

Case 1:19-mj-00171-SKO Document 1 Filed 09/10/19 Page 15 of 49 ‘

k. Access to and the use of the credit card of [2] Donald Keith Ellison; and
1. Access to and the use of an apartment located in San Juan, Puerto Rico.
43. It was further part of the conspiracy that [1] Absha Nateef Tribble, who in

exchange for the receipt of things of value from [2] Donald Keith Ellison, performed official acts

| through her FEMA employment to advance COBRA’s interests and secure favorable treatment for

COBRA as needed and as specific opportunities arose in connection with the contracts signed

between PREPA and COBRA, the payment of work billed under the contracts, and work assigned

by PREPA to COBRA pursuant to those contracts.

44. It was further part of the conspiracy that [1] Ahsha Nateef Tribble, in exchange
for receiving things of value from [2] Donald Keith Ellison, performed official acts as needed
and as specific opportunities arose on behalf of COBRA, including but not limited to, influencing,
providing advice to, and exerting pressure on PREPA executives, including but not limited to the
Chief Executive Officer, and Directors of different PREPA divisions, so that PREPA would
accelerate payments to COBRA, assign tasks to COBRA instead using PREPA employees, and
use COBRA in restoration tasks to the exclusion of other contractors.

45. It was further part of the conspiracy that [1] Ahsha Nateef Tribble, in exchange
for receiving things of value from [2] Donald Keith Ellison, performed official acts as needed
and as specific opportunities arose on behalf of COBRA, including but not limited to, influencing,
providing advice to, and exerting pressure on FEMA employees concerning FEMA procedures for
the approval of FEMA reimbursement assistance for COBRA work under the First and Second

COBRA Contracts with PREPA.

Page 14 of 48
 

Case 1:19-mj-00171-SKO Document 1 . Filed 09/10/19 Page 16 of 49

46. It was further part of the conspiracy that as needed and as specific opportunities

arose [1] Ahsha Nateef Tribble regularly provided [2] Donald Keith Ellison with information

‘she obtained through her position as FEMA Deputy Regional Administrator, Sector Lead, and,

Recovery Manager, providing COBRA with information not readily accessible to it through other
means.

47. The official acts performed by [1] Ahsha Nateef Tribble in exchange for things

of value from [2] Donald Keith Ellison included the following:

a. On or about December 23, 2017, [1] Ahsha Nateef Tribble took official action to
cause a letter to be sent from FEMA’s Federal Coordinating Officer to the Puerto
Rico Government’s Authorized Representative ‘informing that FEMA had |

' determined the costs under the Cobra contract with PREPA to be reasonable.

b. On or about February 11, 2018, [1] Ahsha Nateef Tribble directed, advised, and .

pressured PREPA executives to utilize Cobra personnel to repair damage to the
Monacillos substation. |

¢. From in or about March 2018 to November 2018, [1] Ahsha Nateef Tribble
directed, advised, and exerted pressure on PREPA executives and FEMA officials
to take action for Local Redevelopment Authority for Naval Station Roosevelt
Roads (“LRA”) to enter into an agreement with PREPA for Cobra to perform repair
work at Roosevelt Roads. |

d. From in or about January 2018 to October 2018, [1] Ahsha. Nateef Tribble

directed, advised, and exerted pressure on PREPA executives to accept the

Page 150f48
&

 

Case 1:19-mj-00171-SKO Document1 Filed 09/10/19 Page 17 of 49

specifications of a COBRA design for the electric power distribution system in
Vieques and to engage COBRA in the execution of the proposed redesign.
48, ‘It was further part of the conspiracy that to conceal their actions, (1 Ahsha
Nateef Tribble frequently communicated and corresponded with [2] Donald Keith Ellison using
her private email account, her private cellular number, a disposable prepaid cellular number, Apple

iMessages, SMS texts, and photographs, rather than through her FEMA issued email account or

FEMA issued cellular telephone.

49. It was further part of the conspiracy that [1] Ahsha Nateef Tribble and [2]
Douald Keith Ellison concealed and attempted to conceal [1] Ahsha Nateef Tribble’s receipt
and acceptance of things of value from [2] Donald Keith Ellison by paying with credit cards in
the name of [2] Donald Keith Ellison in his personal capacity or as COBRA President.

| OVERT ACTS |

In furtherance of the conspiracy, the following overt acts, among. others, were
committed:.

50. On December 8, 2017, [2] Donald Keith Ellison, through his work email
address, at ********@mammothenergy.com, sent [1] Ahsha Nateef Tribble an email, through

aA ea ae *@fema.dhs.gov, requesting a status of the legal review and asked her, “Are you in

‘a position as we spoke to go on the record?”

‘ 51. -On December 8, 2017, [1] Ahsha Nateef Tribble responded to [2] Donald
Keith Ellison’s email, | |

“FEMA lawyers finished the review and sent questions back to PREPA yesterday
and followed up with a phone call.....FEMA public assistance team is analyzing all

Page 16 of 48
 

 

 

Case 1:19-mj-00171-SKO Document 1. Filed 09/10/19 Page 18 of 49

the cost reasonableness information we have with our HQ.....I worked with the PR
Governor yesterday on what we need from PREPA to process invoices and asked
that PREPA communicate with you on their process. Obviously that did not
happen, Iam heading to PREPA at 9am. I will follow up..”

52. | On January 25, 2018, defendant [1] Ahsha Nateef Tribble sent an email from °

her personal account, through ##4#44*%3 @omail.com, to [2] Donald Keith Ellison’s work email

address, at #+#44444 @ mammothenergy.com, stating, “Hey, Need to get this squared away. Can
always change it. Also there are rooms at the Conrad (Battery Park) and the W. Hamilton? Let’s
talk today, AT

Jon31 : 7 Feb2

(You) ME) (US)
' DL922/DL2418 ; DL4755 , DL485
SJU to LGA DCA-LGA JFK to SJU
(nonstop) .
8am-2:48pm 2:00p — 3:25p 8am — 1:05pm”

| 53, =Onor about February 7, 2018, [2] Donald Keith Ellison provided [1] Ahsha

Nateef Tribble and another person associated with [1] Ahsha Nateef Tribble a helicopter tour of
certain areas of Puerto Rico. | |

54, On February 9, 2018, defendant W Absha Nateef Tribble, at

Hani at Ofema dhs.gov, received an email from a PREPA consultant, Individual B, with

c

the subject line being “Submission: Cobra Contract Amendment No.5 Review Request”, stating

“I have attached the Amendment No. 5 to the Cobra contract for OCPC’s review
and comment, This amendment increases the contract ceiling to allow for Cebra’s
procurement of necessary materials in support of electric grid restoration and
- provides language guiding such material procurements, Additionally, the
amendment provides a vehicle to rapidly expand restoration staffing under a
PREPA contract in the event it becomes necessary to maintain required levels of

Page 17 of 48 ©
 

Case 1:19-mj-00171-SKO Document 1 Filed 09/10/19 Page 19 of 49

- effort under the current restoration plan. Please review the included 20
attachments (numbered 00-19) as you consider this amendment, and please contact
us at any time with questions or to request additional documentation as needed. We
recognize that this amendment will require FOMB review, and we will begin
preparation of materials in anticipation of that submission.”

55. On February 9, 2018, [1] Absha.Nateef Tribble forwarded the above

referenced email, through *****_*******@fema.dhs.gov to her personal email address, at

_ EREEXEZ@omail.com. On February 9, 2018, defendant [1] Ahsha Nateef Tribble forwarded _

the. email, through ********3@gmailcom to [2] Donald Keith Ellison, at |
eH ws ee @mammothenergy.com.

56. - On February 11, 2018, defendant 11] Ahsha Nateef Tribble sent an email,
through #4444493 Domail.com, to [2] Donald Keith Ellison, at *********5@gmail.com, and
among the topics covered was her request for assistance in procuring a place to live in New York
and prioritizing her needs as to location, safety, and furnishings. On February 14, 2018, [2] Donald
Keith Ellison responded, “Yes ma’am, I got it and have somebody on it already.” |

| 57. On February. 11, 2018, an explosion occurred at the PREPA Monacillos
transmissions center. That explosion left several municipalities without electric power. Despite .
the representations of PREPA executives that PREPA could repair the damages at the Monacillos
transmissions center and that the costs associated with using COBRA would be much higher than »
using PREPA personnel, defendant [1] Ahsha Nateef Tribble insisted and pressured PREPA
executives to give the task to COBRA. COBRA invoiced PREPA under the First COBRA
Contract and PREPA paid for the work done at the Monacillos transmissions center on or about

February 12, 13, and 14, 2018, approximately $613,909.29.

Page 18 of 48
 

Case 1:19-mj-00171-SKO Document 1: Filed 09/10/19 Page 20 of 49

58 On February 23, 2018, [2] Donald Keith Ellison, © through
PRBREREEES @gmail.com, forwarded an email with the subject line “NYC Apartment/Broker
Introduction” to [1] Ahsha Nateef Tribble’s personal email, at ********3@gmail.com, and

stated, “Please reach out to Jay about your needs.”

59. On March 20, 2018, [1] Ahsha Nateef Tribble, through

_ ok soe Ofemadhs.gov, forwarded an email to [2] Donald Keith Ellison, at

HKD mammothenergy.com, containing two attachments, “Vieques Update 17 Mar 18.pdf’.

_ and “ Vieques Update 17 Mar 1 8 QUO Section.pdf.” Defendant [1] Ahsha Nateef Tribble stated

the following in the email, “From the UCG discussion today.”
60. On March 22, 2018, [1] Ahsha Nateef Tribble sent an email, through

FREER" 3@email.ccom to [2] Donald Keith Ellison’s personal email, at

HEE S Qomail.com, stating (1] Absha Nateef Tribble desire to take care of 3] JovandaR.

Patterson a/k/a Jo a/k/a Jojo, inquiring about [2] Donald Keith Ellison’s intent toward

defendant [3] Jovanda R. ‘Patterson a/k/a Jo a/k/a Jojo, and [1] Ahsha Nateef Tribble’s
concerns that [3] Jovanda R. Patterson a/k/a Jo a/k/a Jojo’s salary was inadequate for a move
to New York. [2] Donald Keith Ellison responded to [1] Ahsha Nateef Tribble and stated,

“I ran into JoJo last night at Ben & Jerry’s. I asked her directly if she was

serious. She said yes, I told her to get with Michelle to start the paperwork. I

was dead serious and sincere when I said I would take care of her. She will be

our rotation coordinator located here in PR to start with.”

61. On March 24, 2018, [1] Absha Nateef Tribble sent an email, through

#5644443 @ omail. com with the subject line “Connecting you by gmail” to [3] Jovanda R.

Page 19 of 48
 

Case 1:19-mj-00171-SKO Document 1 Filed 09/10/19 Page 21 of 49

Patterson a/k/a Jo a/k/a Jojo, at **#***#*4%#*#***n @omail.com, and [2] Donald Keith Ellison,
at **#H EES @omail.com stating, “Jo — Per our convo, Sent from my iPhone.”

62. On March 24, 2018, [3] Jovanda R. Patterson a/k/a Jo a/k/a Jojo, through
HAKKAR E  Momail.com, sent an email to [2] Donald Keith Ellison, at

FEKKEKHKES @Momail.com, stating, “Hey Sir, I wanted to reach out to get information before I text

' Michelle. I know your busy so I truly hate to bother you.”

63. On March 28, 2018, [1] Ahsha Nateef Tribble sent an email to a FEMA
official advising of her scheme to use a PREPA memorandum of understanding to provide repair
services to an area known as Roosevelt Roads. .

64. On March 30, 2018, [2] Donald Keith Ellison sent an email, through .
*#*AKEXEES@omail.com, to [1] Ahsha Nateef Tribble, at ********3@gmail.com, with a
Microsoft Word Document attached termed “PR Electrical Grid Standardization Modernization |
and Hardening of Infrastructure (Draft in Process),” On March 30, 2018, [1] Ahsha Nateef
Tribble responded, “This is fantastic.. Thank you. I have some comments in the attached Just for
clarification. Then I want to push a little more on the pros/cons of a COOP model. I will write it
and share it for comment. Will you be in early enough to meet the FEMA Administrator (your
fellow southerner) on Thursday?” Attached to the email was a Microsoft Word Document titled
“PR Electrical Grid _Standardization Modernization and Hardening of Infrastructure (Draft in

Process)_AT”.

Page 20 of 48
 

Case 1:19-mj-00171-SKO Document 1 Filed 09/10/19 Page 22 of 49

65. On or about April 4, 2018, [J] Ahsha Nateef Tribble documented that she
proposed a redesign of the Vieques distribution system to FEMA and PREPA officials with more
standardized voltages, more resilient poles and new wire.

66. On April 7, 2018, [1] Ahsha Nateef Tribble and [2] Donald Keith Ellison
received personal emails at **#**x**3 @omail.com and *********S@omail.com, from [3]
Jovanda R. Patterson a/k/a Jo a/k/a Jojo's personal email account, ssasenseeti@email-com,

stating, “Thank you both for everything!!! My day will be great when I get a picture of Ahsha

getting her treatment today please, J Patterson.” On April 7, 2018, 2] Donald Keith Ellison

responded to the group, “I’m on it. I will get her down there at Ipm.”

67.: On April 8, 2018, [1] Ahsha Nateef Tribble, through *HKKKELES Momail.com,
forwarded an email communication sent to Individual C, to [2] Donald Keith Ellison, at
kEEKEKEX |mammothenergy.com [1] Ahsha Nateef Tribble’s original email to Individual C
stated, “This is a draft but you can see where we are going.” The email had a Microsoft Word
Document attached titled, “PR Electrical Grid — Standardization Modernization and Hardening
of Infr...” . .

68. On April 8, 2018, [1]  Ahsha Nateef Tribble; using
Fe HeKEEEK OFoma.dhs.gov, sent an email to several persons including [2] Donald Keith.
Ellison, at *****«* @mammothenergy.com, stating:

After several conversations over the last Jew days, I need have a meeting with this
group regarding Vieques. There is alot happening around us and we need to be in
sync on moving forward. We have an opportunity to do what is right for the citizens
of Vieques and PR and instill confidence in our future reconstruction effort. Iwould

like this group to meet as soon as possible. There is a hearing in DC on April 11
and on Friday there is a local hearing in Vieques both on PREPA. I really want to

Page 21 of 48
 

 

Case 1:19-mj-00171-SKO Document 1 Filed 09/10/19 Page 23 of 49

seitle on a path forward with this team or clearly define the roadblocks.
Please let me know if Monday at 5:00pm works.

69. On April 10, 2018, [1} Ahsha Nateef Tribble, using |
FERAE FKKEEEK OFemadhs.gov, sent an email to [2] Donald Keith Ellison, at
#444444 @mammothenergy.com forwarding an email she received on March 27, 2018, with
Facts Sheets for the restoration of Vieques and Culebra. One of the documents referenced in the
forwarded e-mail was listed as “Official Use Only” and was not meant to be shared with the public.

70. On “April 15, 2018, [1] Ahsha Nateef Tribble sent an email from
#HRKKKLEZ Momail.com to [2] Donald Keith Ellison, at *eHE*E*S @email.com, referencing
several matters to be undertaken and ending with the following request: “...please keep me posted
on any movement on RFP. If nothing by T: uesday I will start pushing amendment.”

71. On April 16, 2018, [2] Donald Keith Ellison sent an email, through
*AKEKERE Qmammothenergy.com, to [1]. Ahsha Nateef Tribble’s personal email account,
#4444483 @email.com, concerning the Puerto Rico Electrical Grid Standardization,
Modernization, and Hardening. [2] Donald Keith Ellison stated in the email, “J am about to send
an email to AEP and Oncor asking the questions and tying you into the conversation. Ff that’s ok?”

‘72. On April 21, 2018, [2] Donald Keith __ Ellison, through
*#108+4% @mammothenergy.com, sent ‘defendant [1] Ahsha Nateef Tribble an email at
RHEE KKK Fema. dhs.gov, with a FEMA Project Worksheet balance Microsoft Excel .
workbook attached and stated, “Check out the tab labeled amendment 6. It is a big number if we
want to fund the additional labor and cover the material Jor Vieques and culebra. $500mm.” On

April 21, 2018, [1] Ahsha Nateef Tribble responded to [2] Donald Keith, “7 have it but I need a
. Page 22 of 48
 

 

Case 1:19-mj-00171-SKO Document1 Filed 09/10/19 Page 24 of 49

burn rate vs number of people. And we need to decide if the 11 0T/200D is the right mix. Also, if

-we have to break out Vieques and Culebra what is it?”

73. On May 21, 2018, [1] Ahsha Nateef Tribble, through eR RKEKEXS @email.com,
sent an email to [2] Donald Keith Ellison at HHH EEKKS Momail.com, stating, “Since we don’t
have a plan, do you want to fly to Miami tomorrow morning at 0630 for the day? The return is at
J:55p per your suggestion.” |

74, On June 1, 2018, Individual E, COBRA Director of Human Resources and

' Administration emailed [3] Jovanda R. Patterson a/k/a Jo a/k/a Jojo, at

ICE! | omailcom, an “Offer Letter” which tendered a job offer in Business
Development for Cobra Logistics and the compensation attached to the offer. The Offer of |
Employment letter attached to the electronic message outlined [3] Jovanda R. Patterson a/k/a Jo

a/k/a Jojo’s annual salary as $160,000.00 with bonus opportunity up to 30% of her annual salary,

plus per diem bringing her potential compensation to $274,000. As of January 7, 2018, [3]

Jovanda R. Patterson a/k/a Jo a/k/a Jojo’s annual FEMA salary was less than $100,000.00.

75.  OnJune 2, 2018, [1] Ahsha Nateef Tribble, through eeeetree @gmail.com,
sent an email to [2] Donald Keith Ellison, at RICHES @gmail.com stating, “What else needs
to happen besides my draft below. See Jim ’s email below that. | Here are the things that need to
happen: I)get further along in engineering with certification from a PR engineer. That is.
underway by TRC and Cobra,?? 2)get the PW funded (3-4 weeks). 3)cobra to order materials

(need approval from PREPA). 4)Cobra needs a work release from PREPA. 5) you should see a

. larger presence on the island by....”

Page 23 of 48
 

Case 1:19-mj-00171-SKO Document 1 Filed 09/10/19 Page 25 of 49

76. On June 3, 2018, [1] Ahsha Nateef Tribble forwarded a chain of emails
between her and a PREPA consultant regarding monies PREPA owed COBRA, through
Joos sR @fema dhs. gov to her personal email address, at #46443 @ omail.com. The

subject on the email was “$200M behind in payment to Cobra — stop work looming again”. On

June 3, 2018, [1] Ahsha Nateef Tribble forwarded that email chain, through

HHI @omail.com to [2] Donald Keith Ellison, at *********5@gmail.com.

77. On June 8, 2018, [1] Ahsha Nateef Tribble, through #44444#*3 @omail.com,
sent an email to [2] Donald Keith Ellison, at *********5@omail.com stating, “Just in case you
wanted to know: Monday: I land at noon, have one meeting and then will meet you at your hotel
at or before 3:00pm. After dinner I will go to the airport to catch, my 10:00pm flight to NY.
Ti uesday: (in NY for day), I land in DC at 6:45pm. Iwill come find you for a bit then got to my
hotel.. Weds: 0800 light to SJU Is this good with you?” On June 9, 2018, [2] Donald Keith
Ellison responded, “This is very good! Enjoy your day with your mom. Ignore your phone and
relax!”

78. On or about June 15, 2018, [1] Ahsha Nateef Tribble instructed, advised, and
pressured PREPA personnel to utilize an independent consultant’s findings to establish voltage
levels for a work plan being developed for Vieques rather than PREPA’s own assessment.

| 79.  OnJuly 13, 2018, defendant [1] Ahsha Nateef Tribble flew from Luis Munoz
Marin International Airport (“SIU”) located in San Juan, Puerto Rico to Orlando International

Airport (“MCO”) located in Orlando, FL.

Page 24 of 48
 

Case 1:19-mj-00171-SKO Document 1 Filed 09/10/19 Page 26 of 49

80. On July 17, 2018, [2] Donald Keith Ellison flew from Panama City Beach, .

FL (“ECP”) to MCO and picked up a rental car from Hertz Rental Cars upon arrival with a drop

off location of Miami International Airport (“MIA”). On July 17, 2018, defendant [1] Ahsha

_ Nateef Tribble utilized Uber to travel to MCO. On July 17,2018, [2] Donald Keith Ellison

checked into the Conrad Ft. Lauderdale hotel (“CONRAD”) located in Fort Lauderdale, FL.

81. On July 18, 2018, defendant [1] Ahsha Nateef Tribble made a debit card
purchase at the CONRAD. On July 18, 2018, [2] Donald Keith Ellison purchased an American
Airlines one-way ticket for defendant [1] Ahsha Nateef Tribble from MIA to MCO. The credit
card. used to purchase the ticket was [2] Donald Keith Ellison’s Capital One Quicksilver
MasterCard #XXXX XXKX XXXX 5189,

82.  OnJuly 19, 2018, [2] Donald Keith Ellison checked out of the CONRAD and
on the same day defendant [1] Ahsha Nateef Tribble checked into the JW Marriot Marquis _
located in Miami, FL.

83. On July 20, 2018, [2] Donald Keith Ellison returned the Hertz Rental Car to

MIA. [2] Donald Keith Ellison boarded Delta flight 1987 from MIA to Atlanta, GA. [1] Ahsha

Nateef Tribble boarded the American Airlines Flight 1362 from MIA to MCO, which [2] Donald
Keith Ellison purchased. . . |
84, On July 22, 2018, [1] Absha Nateef Tribble forwarded an email, through
#4844443 @email.com, to [2] Donald Keith Ellison, at *********5@gmail.com, regarding the
reconstruction project on Vieques and stated, “Sending again. Jim is trying to help. Need to make

Page 25 of 48
 

Case 1:19-mj-00171-SKO Document1 Filed 09/10/19 Page 27 of 49

that relationship in Vieques. Environmental will be our biggest issue Also there is another
opportunity Jor the hearing. Need a quick call on this.”

/ 85. On or.about August 8, 2018, [1] Ahsha Nateef Tribble emailed a FEMA
official and instructed the official to provide necessary data for COBRA to perform repair work at
Roosevelt Roads. |

86. Onor about August 12, 2018 and August 13, 2018, [1] Ahsha Nateef Tribble

emailed a FEMA official and instructed the official that PREPA had no authority in the obligation

amount associated with repair work at Roosevelt Roads because the amount was established

between FEMA and LRA.

87. On or about August 20, 2018, [1] Ahsha Nateef Tribble received a text

message. from a FEMA employee under her supervision. The text stated “Hey Boss. Meeting at

RR with all players. Agreement on scope with 1 sub station. Concern: Cobra is saying $9mil.
RFP came in at $2.8 and $6mil, How do we proceed’?. That same date [1] Ahsha Nateef Tribble
sent [2] Donald Keith Ellison the following text message: “Please help me on this. From my
employee: Hey Boss. Meeting at RR with all players. Agreement on scope with I sub station.
Concern: Cobra is saying $9mil. RFP came in at $2.8 and $6mil. How do we proceed”?

88. On September 8, 2018, [2] Donald Keith Ellison purchased $3,000 in casino ©
chips at the Casino Del Mar, Puerto Rico. Surveillance footage from the Casino on September 8,
2018 showed [1] Ahsha Nateef Tribble and [2] Donald Keith Ellison in the casino together at

the cash cage as well as the gambling tables.

Page 26 of 48
 

Case 1:19-mj-00171-SKO Document 1 Filed 09/10/19 Page 28 of 49

89. On or about November 8, 2018, [1] Ahsha Nateef Tribble emailed a FEMA.
official and instructed that assistance be provided to COBRA to invoice for repair work performed
at Roosevelt Roads.

90. On September 14, 2018, [J] Ahsha Nateef Tribble, at

| eke #4 K Ofema dhs.gov, received an email from a PREPA official titled Meeting Notes —

Call with FEMA and PREPA RE: Vieques Distribution Permanent Work. The email stated the
topics discussed during the call included whether PREPA wanted to use COBRA for the project

on Vieques. On September 14, 2018, [1] Ahbsha Nateef Tribble, through

_ see +E @fera dhs.gov, forwarded the email to her personal email account, at
_ F#KKAIIEZ Domail.com. [1] Ahsha Nateef Tribble then forwarded the email, through

| REEEEKEX3@omail.com to [2] Donald Keith [Ellison’s personal email, at

HH ELEEEES Domail.com.

91. Onor about November or December of 2018 , [2] Donald Keith Ellison made
arrangements to provide [1] Ahsha Nateef Tribble with personal security services that [2] Donald
Keith Ellison paid for. | |

92. During the duration of the conspiracy, [2] Donald Keith Ellison and [1] Ahsha
Nateef Tribble exchanged multiple text messages, [1] Ahsha Nateef Tribble, including but not :

limited to messages sent to and from {1] Ahsha Nateef Tribble’s telephone number ending in

5384 such as the following:

Page 27 of 48
 

Case 1:19-mj-00171-SKO

“wivetsan Lt +

 

[1] Ahsha Nateef Tribble

 

 

 

 

[1] Ahsha Nateef Tribble

 

 

 

 

[1] Ahsha Nateef Tribble

 

 

 

Screenshot of iMessage Message #1:

 

Document 1 Filed 09/10/19 Page 29 of 49

2
8
x
4
«

Gr, z

<

Finished amendrrent approvalli!
BUT... asked ther to add matorials
and $$. Meeting a¢.3pm ta dizeuss,
Told tham if Rt takes more than'24
ors toapprowe drop Materials push
forward original amosdimont ~
tonightt,

 

[2] Donald Keith Ellison

 

 

 

 

Tried for $S00m anc! six months
and lost. But ony because mo one
inows how tho cost share :
Adjustment will shake out. We will

 

revisit in 2'recks. -

[2] Donald Keith Ellison

 

 

 

Jjust asked all of us lo CYA because
we know wu ore gokting to get te
March and stuff won't be done,
Let's not have to stop wark ifwe
can avold it, itisultimately bad for
the peopte and we'can't lose sight
of that,

Page 28 of 48
 

 

Case 1:19-mj-00171-SKO

at Navn CE 4: Fa Od <—.
mm
eS. fon
< & B in
saa .

Amgnement goon. [ hare a meating

 

 

[1] Ahsha Nateef Tribble

of payment TamMarrow.

iris going to sake a minute tcc them
to cateh us ta $200M

 

 

Just popped aff on Fernando, Non
ster Todd far invoizes,

Document 1 Filed 09/10/19 Page 30 of 49

 

 

 

[1] Ahsha Nateef Tribble

 

[2] Donald Keith Ellison

 

Okay. [mon it,

 

 

 

(1] Ahsha Nateef Tribble

 

 

 

Screenshot of iMessage Message #2:

 

Page 29 of 48

 

 

[2] Donald Keith Ellison

 

 

 
 

Case 1:19-mj-00171-SKO Document 1 Filed 09/10/19 Page 31 of 49

\
wt: Verizon UTE " St57AM 7%:

< @
Absho .

 

[1] Ahsha Nateef Tribble

ITyINg TO [OOK UP ON BLS wnat .
industry TCIR is. The DART (which! .
didn’t understand) is super low.

 

_ Man hours is crazy.

 

[1] Ahsha Nateef Tribble

Lines assigned is misleading. .
PREPA assigned a bunch of lines to

 

themselves that did not require any

 

 

work, You got lines that were

 

 

 

 

 

 

 

 

 

 

 

 

 

[1] Ahsha Nateef Tribble completely jacked up.
Got FOMB approval, | [2] Donald Keith
. Ellison

Please call.

“Amendment

_ Did you get this , [2] Donald

_ Keith Ellison’
Screenshot of iMessage Message #3: &) - S
93. On December 24, 2018, [1] Ahsha Nateef Tribble and [2] Donald Keith ©

Ellison exchanged Apple iMessages in relation to [1] Ahsha Nateef Tribble using his credit card

for travel expenses.

Page 30 of 48 |
 

Case 1:19-mj-00171-SKO Document1 Filed 09/10/19 Page 32 of 49

Parte Gants
Anata eee
hen ys

  

 

Wag i OC ar NC?

TT es ers tone . NeSete ane, Beal

 

 

   

 

 

 

 

 

 

94. [1] Ahsha Nateef Tribble’s iCloud Photo Library contained a photograph of
the front and back of [2] Donald Keith Ellison’s personal credit card. |

95. - [2] Donald Keith Ellison’s iCloud Photo Library contained a photograph of

Company B’s Request for Proposal, Contractor’s Rate Schedule. The Contractor’s Rate Schedule

included reference to PREPA and RFP 77844. Company B submitted a proposal in response to

RFP-77844 and was a competitor to COBRA. ,
All in violation of Title 18, United States Code, Section 371.

COUNTS TWO through FIVE
—— Honest Services Wire Fraud
Title 18, United States Code, Sections 1343 and 1346

96, The General Allegations and the allegations contained in Count One of this

' Indictment are re-alleged and incorporated herein by reference.

97. From in or about October 2017 to in or about April 2019, within the District of

Puerto Rico, and elsewhere within the jurisdiction of this Court, defendants

Page 31 of 48.
 

Case 1:19-mj-00171-SKO Document 1 Filed 09/10/19 Page 33 of 49

[1] Ahsha Nateef Tribble,
[2] Donald Keith Ellison,

and others known and unknown to the Grand Jury did knowingly and willfully devise and intend
to devise a scheme and artifice to defraud and deprive the United States and the citizens of Puerto
Rico, through bribery, of the honest services of [1] Ahsha Nateef Tribble, a public official, in
violation of Title 18, United States Code, Sections 1343, and 1346.
PURPOSES OF THE SCHEME
. The purposes of the scheme included, but were not limited to, the following:

98. | | For [1] Ahsha Nateef Tribble to enrich herself by soliciting and accepting
bribes in exchange for using her official position as a FEMA, Region I, Deputy Regional
Administrator, Sector Lead, and Recovery Manager to benefit [2] Donald Keith Ellison, President
of COBRA, by influencing, advising, and pressuring PREPA executives, Company A employees,
and FEMA employees so as to advance COBRA’s interests and secure favorable treatment for
COBRA in connection with the contracts signed between PREPA and COBRA, the payment of
work billed-under the contracts, and work assigned by PREPA to COBRA pursuant to those
contracts.

99. | For [2] Donald Keith Ellison to enrich himself and COBRA by paying bribes
to [1] Ahsha Nateef Tribble, in exchange for the use of. her authority as a FEMA, Region II,
Deputy Regional Administrator, Sector Lead, and Recovery Manager.

MANNERS AND MEANS
The manners and means by which the Defendants and others carried out the scheme

included, but were not limited to, the following:
Page 32 of 48
 

 

Case 1:19-mj-00171-SKO Document 1 Filed 09/10/19 Page 34 of 49

100. {1] Ahsha Nateef Tribble solicited and obtained, both directly and indirectly,
for personal gain, things of value from 2} Donald Keith Ellison, including airfare, ground
transportation, helicopter flights, hotel rooms, meals, entertainment expenses for [1] Ahsha Nateef_
Tribble and another individual at the suggestion and behest of [1] Absha Nateef Tribble, -
employment for an individual at the behest of [1] Ahsha Nateef Tribble, and personal security
services for [1] Ahsha Nateef Tribble.

101. [2] Donald Keith Ellison directly or indirectly gave, offered, and promised
things of value to [1] Ahsha Nateef Tribble. |

102. [1] Ahsha Nateef Tribble used and agreed to use her official authority as a
FEMA, Region Il, Deputy Regional Administrator, Sector Lead, and Recovery Manager, to: .

a, influence, provide advice to, and exert pressure on PREPA executives, including
but not limited to the Chief Executive Officer, and Directors of different PREPA
divisions, so that PREPA would accelerate payments to COBRA, assign tasks to:
COBRA instead using PREPA employees to complete said tasks, and use COBRA
in restoration tasks to the exclusion of any other contractor; |

b. influence, provide advice to, and exert pressure on employees of a PREPA
consultant company (hereinafter referred to as Company A), knowing and
intending that such advocacy, advice, and pressure would be the basis for the
advocacy, advice, and pressure Company A employees would in turn exert upon |

PREPA executives, so that PREPA would accelerate payments to COBRA,

Page 33. of 48 ©
 

Case 1:19-mj-00171-SKO Document 1 Filed 09/10/19 Page 35 of 49

c. influence, provide advice to, and exert pressure on FEMA employees concerning
FEMA procedures for the approval of FEMA reimbursement assistance for
COBRA work under the First-and Second COBRA Contracts with PREPA.

d. provide 2] Donald Keith Ellison with information obtained through her position

| as a public official and which would not have been readily accessible to COBRA
otherwise.

103. [1] Ahsha Nateef Tribble and [2] Donald Keith Ellison concealed and

attempted to conceal [1] Ahsha Nateef Tribble’s receipt and acceptance of bribes from [2]
Donald Keith Ellison by paying with credit cards in the name of [2] Donald Keith Ellison in his
personal capacity or as COBRA President.

104. [1] Ahsha Nateef Tribble and [2] Donald Keith Ellison concealed and
attempted to conceal their actions by communicating through private email accounts, [1] Ahsha
Nateef Tribble’s private cellular number, a prepaid disposable cellular number, Apple iMessages,
SMS texts, and photographs, rather than through [1] Ahsha Nateef Tribble’s FEMA issued email

account or FEMA issued cellular telephone.

_ ACTS IN FURTHERANCE OF THE SCHEME

105. : In furtherance of the scheme to defraud, and to accomplish its purposes, [1]
Ahsha Nateef Tribble, [2] Donald Keith Ellison, and others known and unknown to the Grand
Jury committed in the District of Puerto Rico and elsewhere the acts set forth in Paragraphs 51 to
95 of this Indictment, which are realleged as through fully set forth herein.

EXECUTION OF THE SCHEME

Page 34 of 48
 

Case 1:19-mj-00171-SKO Document 1 Filed 09/10/19 Page 36 of 49

106. The General Allegations and the allegations contained in Count One of this
Indictment are re-alleged and incorporated herein by reference.

107. Onor about the dates listed below, in the District of Puerto Rico and elsewhere, the
defendants [1] Ahsha Nateef Tribble, [2] Donald Keith Ellison, and others known and unknown
to the Grand Jury, for the purpose of executing the above-described scheme and artifice to defraud
and deprive, transmitted and caused to be transmitted by means of wire communications in

interstate commerce, certain writings and signals, as more specifically described below:

 

   

 

[1] Alisha Nateef Tribble, forwarded an email she received at her
2 February 9, | FEMA email address *****,******* @fema_dhs.gov to her personal
2018 email address, at ********3@omail.com. Defendant [1] Ahsha
Nateef Tribble forwarded the email, through ********3@gmail.com
to [2] Donald Keith Ellison, at ********@mammothenergy.com.
The email was sent by a PREPA consultant, Individual B, titled
Submission: Cobra Contract Amendment No.5 Review Request.

 

3 June 3, [1] Ahsha Nateef Tribble forwarded a chain of emails between her
2018 and a PREPA consultant regarding monies PREPA owed COBRA,
through 9 ***** sk @Femadhs.gov to her personal email
address, at ********3@omail.com. The subject on the email was
“$200M behind in payment to Cobra— stop work looming again”. [1]
Ahsha Nateef Tribble then forwarded that email chain, through
FEREEEEEZ@omail.com to [2] Donald Keith Ellison, at
HR KEEEKS Momail.com.

 

4 July 22, [1] Ahsha Nateef Tribble forwarded an email, through
2018 #4###*4%*3@omail.com, to [2] Donald Keith Ellison, at
FeHKEXEEKS Momail.com, regarding the reconstruction project on
Vieques and stated, “Sending again. Jim is trying to help. Need to

 

 

 

 

 

make that relationship in Vieques. Environmental will be our biggest

Page 35 of 48
 

Case 1:19-mj-00171-SKO Document 1 Filed 09/10/19 Page 37 of 49

 

 

issue. Also there is another opportunity for the hearing. Needa quick
call on this.”

 

5 | September
14, 2018

 

 

 

On [1] Ahsha Nateef Tribble, at +aaae 3eaeaw Olea dhs gov,
received an email from a PREPA official titled Meeting Notes — Call
with FEMA and PREPA RE: Vieques Distribution Permanent Work.
The email stated the topics discussed during the call included whether
PREPA wanted to use COBRA for the project on Vieques. On
September 14, 2018, [1] Ahsha Nateef Tribble, through
RK Hk EK | Fema dhs.gov, forwarded the email to her personal
email account, at ********3@omail.com. [1] Ahsha Nateef
Tribble then forwarded the email, through ********3@pmail.com
to [2] Donald Keith Ellison’ $s personal email, at
FRRAEEEEES @omail. com. ,

 

All in violation of Title 18, United States Code, Sections 1343 and 1346.

COUNT SIX
DISASTER FRAUD

Title 18, United States Code, Sections 1040 and 2

108. The General. Allegations and the allegations contained in Count One of this

Indictment are re-alleged and incorporated herein by reference.

109. From in or about October 2017 to in or about April 2019, within the District of

Puerto Rico, and elsewhere within the jurisdiction of this Court, defendants

/ .
[1] Ahsha Nateef Tribble,
[2] Donald Keith Ellison,

Page 36 of 48

 
 

Case 1:19-mj-00171-SKO Document 1 Filed 09/10/19 Page 38 of 49

_ aiding and abetting each other, did knowingly conceal, and cover up a material fact, that is, the
_ receipt and acceptance by public official [1] Ahsha Nateef Tribble of things of value offered, and
given by [2] Donald Keith Ellison, by means of a trick, scheme, and device, to wit: a

THE SCHEME TO DEFRAUD
110. [1) Absha Nateef Tribble and [2] Donald Keith Ellison concealed and
attempted to conceal from PREPA, and FEMA, [1] Absha Nateef Tribble’s receipt and
acceptance of things of value from [2] Donald Keith Ellison. The defendants knew that the said
fact was material insofar as: | |
a. pursuant to Article 21 of the First COBRA Contract and the Second COBRA
Contract, COBRA had the continuous obligation to disclose to PREPA all.
information and circumstances of its relations with clients and third persons and
any interest which could reasonable influence PREPA when executing the contract
or during its term, and |
‘bd. ‘as a FEMA employee, [1] Ahsha Nateef Tribble was subject to the general
prohibition on that she could not, directly or indirectly solicit or accept a gift from
a prohibited source; or solicit or accept a gift to be given because of her official
position. 5 C.F.R. § 2635.202(a) and (b). -
Ha _ Said scheme occurred in a matter involving a benefit, to wit: the FEMA.
reimbursement of monies pursuant to the Public Assistance Program for work paid or to be paid
by PREPA under the First COBRA and Second COBRA Contracts for the restoration of the

electric power grid, that was authorized, transported, transmitted, transferred, disbursed, and paid

. Page 37 of 48
 

Case 1:19-mj-00171-SKO Document1 Filed 09/10/19 Page 39 of 49

in connection with FEMA-4339-DR, a major disaster declaration for Puerto Rico under the _
authority of the Stafford Act, due to damage caused on September 20, 2017 and continuing

thereafter, resulting from Hurricane Maria.

MANNER AND MEAN S OF THE SCHEME TO DEFRAUD

It was part of the scheme to defraud that:

112. Defendant [2] Donald Keith Ellison gave, offered, promised, and agreed to .
give, offer, and promise things of value to [1] Ahsha Nateef Tribble, and [1] Ahsha Nateef
Tribble demanded, sought, received, accepted, and agreed to receive and accept things of value
from defendant [2] Donald Keith Ellison, to influence [1] Ahsha Nateef Tribble’s performance
of official acts as a FEMA Deputy Regional Administrator, Sector Lead, and Recovery Manager,

in connection to COBRA’s contracts with PREPA related to electric power grid restoration after

Hurricane Maria.

113. In return, [2] Donald Keith Ellison would promise, offer and give [1] Ahsha
Nateef Tribble a stream of things of value, including airfare, ground transportation, helicopter
flights, hotel rooms, meals, entertainment expenses for [1] Absha Nateef Tribble and another
individual at the suggestion and behest of [1] Ahsha Nateef Tribble, employment for an
individual at the behest of [1] Ahsha Nateef Tribble, and personal security services for [1] Ahsha
Nateef Tribble. | | |

114, To conceal their actions, [1] Ahsha Nateef Tribble frequently communicated .

and corresponded with [2] Donald Keith Ellison using private email accounts, her private cellular

Page 38 of 48
 

Case 1:19-mj-00171-SKO Document 1 Filed 09/10/19 Page 40 of 49

number, a prepaid disposable cellular number, Apple iMessages, SMS texts, and photographs,
rather than through her FEMA issued email account or FEMA issued cellular telephone.
115, [1] Ahsha Nateef Tribble and [2] Donald Keith Ellison concealed and

attempted to conceal [1] Ahsha Nateef Tribble’s receipt and acceptance of things of value from

.[2] Donald Keith Ellison by paying with credit cards in the name of [2] Donald Keith Ellison in

his personal capacity or as COBRA President.
| _ ACTS IN FURTHERANCE OF THE SCHEME

116. In furtherance of the scheme to defraud, and to accomplish its purposes, [1]

Ahsha Nateef Tribble, [2] Donald Keith Ellison, and others known and unknown to the Grand

Jury committed in the District of Puerto Rico and elsewhere the acts set forth in Paragraphs 51 to

95 of this Indictment, which are realleged as through fully set forth herein.
- Allin violation of Title 18, United States Code, Sections 1040 and 2.

COUNTS SEVEN TO TEN
Travel Act
Title 18, United States Code, Section 1952(a)(3)

117. The General Allegations and the allegations contained in Counts One, Two,
Three, Four, and Five of this Indictment are re-alleged and incorporated herein by reference.
| _ 118. Within the District of Puerto Rico, and elsewhere within the jurisdiction of this
Court, defendant
| | [1] Ahsha Nateef Tribble
on the dates set forth below, did willfully and knowingly use and: cause to be used a facility in.

interstate and foreign commerce, namely a wire and electronic communication, with the intent to .

Page 39 of 48
 

Case 1:19-mj-00171-SKO Document 1 Filed 09/10/19 Page 41 of 49

promote, manage, establish, carry on, and facilitate the promotion, management, establishment,

and carrying on of an unlawful activity, namely bribery contrary to Title 18, United States Code,

Section 201(6)(2){A), and thereafter performed and attempted to perform an act to promote,

manage, establish and carry on, and to facilitate the promotion management, establishment, and —

carrying on of the above unlawful activity. All in violation of Title 18, United States Code, Section

1952(a)(3).

 

 

[1] Ahsha Nateef Tribble, forwarded an email she received at her
FEMA email address ***** *#***** @fema.dhs.gov to her personal
email address, at ********3@omail.ccom. Defendant [1] Ahsha
Nateef Tribble forwarded the email, through ********3@omail.com
to [2] Donald Keith Ellison, at ********@mammothenergy.com.
The email was sent by a PREPA consultant, Individual B, titled
Submission: Cobra Contract Amendment No.5 Review Request.

 

[1] Ahsha Nateef Tribble forwarded a chain of emails between her
and a PREPA consultant regarding monies PREPA owed COBRA,
through ##*#* *#eH*@Pemadhs.gov to her personal email
address, at ********3@omail.com. The subject on the email was
“$200M behind in payment to Cobra— stop work looming again”. [1]
Ahsha Nateef Tribble then forwarded that email chain, through |
*HKEEEE3@omail.com to [2] Donald Keith Ellison, at
RHA AKKEEES QM omail.com.

 

7 February 9,
: 2018
8 June 3,
2018
9 July 22,
2018

 

 

 

[1] Abhsha Nateef Tribble forwarded an email, through
HEEERKEE3Q@omailcom, to [2] Donald Keith Ellison, at
#KEKKKKEXS Momail.com, regarding the reconstruction project on
Vieques and stated, “Sending again. Jim is trying to help. Need to
make that relationship in Vieques. Environmental will be our biggest
issue. Also there is another opportunity for the hearing. Need a quick
call on this.”

 

Page 40 of 48

 
 

- Case 1:19-mj-00171-SKO Document 1 Filed 09/10/19 Page 42 of 49

 

  

 

 

10 September | On [1] Absha Nateef Tribble, at *****.*******@fema.dhs.gov,
14,2018 __|- received an email from a PREPA official titled Meeting Notes — Call

' | with FEMA and PREPA RE: Vieques Distribution Permanent Work. |
The email stated the topics discussed during the call included whether
PREPA wanted to use COBRA for the project on Vieques. On
September 14, 2018, [1] Ahsha Nateef Tribble, through
HARK HRI Ofema dhs. gov, forwarded the email to her personal
email account, at ********3@omail.com.. [1]. Absha Nateef
Tribble then forwarded the email, through ********3@gmail.com
to [2] Donald Keith Ellison’s personal email, at
aE S @Momail.com.

 

 

 

 

COUNT ELEVEN
FALSE STATEMENT
Title 18, United States Code, Section 1001(a)(2)

 

119. On or about March 15, 2019, within the District of Puerto Rico, and

elsewhere within the jurisdiction of this Court, defendant

[2] Donald Keith Ellison,
did willfully and knowingly make a materially false, fictitious, and fraudulent statement and
representation in a matter within the jurisdiction of the executive branch of the Government of the
United States, by stating to federal law enforcement agents of the Federal Bureau of Investigation

and Department of Homeland Security, Office of Inspector General, during an interview in

‘LaGrange, Georgia regarding activities occurring in and related to the District of Puerto Rico that -

[2] Donald Keith Ellison had no personal relationship with [1] Ahsha Nateef Tribble and was,

only around [1] Ahsha Nateef Tribble in relation to business. The statement and representation —

Page 41 of 48
 

Case 1:19-mj-00171-SKO Document1 Filed 09/10/19 Page 43 of 49 -

\

was false because, as [2] Donald Keith Ellison then and there knew, [2] Donald Keith Ellison

had a personal relationship with [1] Ahsha Nateef Tribble and was with [1] Ahsha Nateef

Tribble during personal activities including travel, hotel stays, meals, and family activities. All
in violation of Title 18, United States Code, Section 1001(a)(2).
COUNT TWELVE .
FALSE STATEMENT
Title 18, United States Code, Section 1001(a)(2)
- 120. On or about March 15, 2019, within the District of Puerto Rico, and elsewhere

within the jurisdiction of this Court, defendant

[2] Donald Keith Ellison,

_-did willfully and knowingly make a materially false, fictitious, and fraudulent statement and .

_ representation in a matter within the jurisdiction of the executive branch of the Government of the

United States, by stating to federal law enforcement agents of the Federal Bureau of Investigation
and Department of Homeland Security Office of Inspector General during an interview in

LaGrange, Georgia regarding activities occurring in and related to the. District of Puerto Rico that

[2] Donald Keith Ellison had not taken a helicopter trip with [1] Ahsha Nateef Tribble. The

statement and Tepresentation was false because, as 2] Donald Keith Ellison 1 then and there knew,
[2] Donald Keith Ellison had taken a helicopter trip with [1] Absha Nateef Tribble on or about

February 7, 2018. All in violation of Title 18, United States Code, Section 1001(a)(2).

COUNT THIRTEEN
Acts affecting personal financial conflicts of interest

Page 42 of 48
 

Case 1:19-mj-00171-SKO Document 1 Filed 09/10/19 Page 44 of 49

Title 18, United States Code, Section 208

121. On or about May 8, 2018, within the District of Puerto Rico, and elsewhere

within the jurisdiction of this Court, defendant _

[3] Jovanda R. Patterson a/k/a J oalkla Jojo,
being a FEMA employee assigned to FEMA restoration efforts in Puerto Rico for the major
disaster declaration FEMA-4339-DR, participated personally and substantially as a Government _
employee through decision, approval, recommendation, the rendering of advise, and otherwise in
a proceeding in which she knew COBRA and its affiliates Cobra Bnergy LLC and Cobra Logistics
Holding LLC had a financial interest and that at that time she was negotiating and had an
arrangement concerning prospective employment with COBRA and its affiliates, to wit, she
received through her FEMA email and completed a customer Past Performance Evaluation for
Cobra Logistics that was part of a vendor bid process. All in violation of Title 18, United States
Code, Section 208(a).
COUNTS FOURTEEN TO FIFTEEN

; Wire Fraud
Title 18, United States Code, Section 1343

SCHEME AND ARTICE TO DEFRAUD

122. From in or about March 2018 through July 2018, in the District of Puerto Rico
and within the jurisdiction of this Court,

[3] Jovanda R. Patterson a/k/a Jo a/k/a Jojo,

Page 43 of 48
 

Case 1:19-mj-00171-SKO Document 1 Filed 09/10/19 Page 45 of 49

the defendant herein, devised and intended to devise a scheme to defraud Mammoth Energy
Services, Inc. and its wholly owned subsidiaries Cobra Energy LLC and Cobra Logistics Holdings,
LLC, and to obtain money and property by means of materially false and fraudulent pretenses,

representations and promises.

MANNER AND MEANS

¢

123. It was part of the scheme and artifice to defraud that [3] Jovanda R. Patterson

a/k/a Jo a/k/a Jojo communicated with employees of Cobra Energy LLC via interstate wire

‘
regarding potential employment with Mammoth Energy Services, Inc. and its wholly owned

subsidiaries.
124. It was part of the scheme and artifice to defraud that [3] Jovanda R. Patterson

a/k/a Jo a/k/a Jojo provided materially false information and misrepresentations regarding her

‘then-current FEMA salary via telephone to an employee of Cobra Energy LLC.

125. It was part of the scheme and artifice to defraud that [3] J ovanda R. Patterson

alk/a Jo a/k/a Jojo misrepresented that her FEMA salary was calculated based on the Office of

Personnel Management’s General Schedule (“GS”) Pay Table at GS 14 Step 10 when in fact it

was GS 12 Step 4. ~

126. It was part of the scheme and artifice to defraud that [3] Jovanda R. Patterson

a/k/a Jo a/k/a Jojo materially misrepresented her FEMA salary to be higher than it actually was.

127. It was part of the scheme and artifice to defraud that the true and accurate

FEMA salary of [3] Jovanda R. Patterson a/k/a Jo a/k/a Jojo, was concealed and withheld from

Page 44 of 48
 

Case 1:19-mj-00171-SKO Document 1 Filed 09/10/19 Page 46 of 49

employees of Mammoth Energy Services, Inc., Cobra Energy LLC, and Cobra Logistics Holdings,

LLC.

128, It was part of the scheme and artifice to defraud that an inflated and false FEMA

salary was utilized to induce Mammoth Energy Services, Inc. and its wholly owned subsidiaries

to make a salary offer at a competitive and comparative level.

129. ‘lt was part of the scheme and artifice to defraud that email communications via
interstate wire were utilized to communicate regarding the salary to be offered to [3] Jovanda R.
Patterson a/k/a Jo a/k/a Jojo.

130. a It was part of the scheme and artifice to defraud that [3] Jovanda R. Patterson
a/k/a Jo a/k/a Jojo received an offer via email on or about June 1, 2018 to serve in the position of
Business Development for Cobra Logistics with a starting salary of $160,000 plus 30% bonus.

i431. It was part of the scheme and attifice to defraud that [3] Jovanda R. Patterson
a/k/a J 0 a/k/a Jojo accepted the offer via email on or about June 5, 2018. |

132, It was part of the scheme and artifice to defraud that [3] Jovanda R. Patterson
alk/a Jo alkla J ojo began working for Cobra Energy in or about july 2018.

133. On or about each of the dates set forth below, in the District of Puerto Rico,

[3] Jovanda R. Patterson a/k/a Jo a/k/a Jojo,

the defendant herein, for the purpose of executing the scheme described above, and attempting to
do so, caused to be transmitted by means of wire communication in interstate commerce the signals

and sounds described below for each count, each transmission constituting a separate count:

Page 45 of 48
 

Case 1:19-mj-00171-SKO Document1 Filed 09/10/19 Page 47 of 49

 

t’:| Description’:

    

 

Email to” co n@gmail.com from Cobra Energy with | June 1, 2018
| Subject: “Cobra Offer Letter” containing attached offer letter

 

15. Email from © - * m@gmail to Cobra Energy with | June 5, 2018
subject: “Offer Letter” containing attached signed letter

 

 

 

 

 

-All in violation of Title 18, United States Code, Section 1343.

FORFEITURE ALLEGATIONS |
Title 18 United States Code, Section 981(a)(1)(C) and Title 28, United States Code,
‘Section 2461(c). .
1. The allegations contained in Counts One, Two, Three, Four, and Five of this
Indictment are hereby realleged and incorporated by reference for the purpose of alleging |

forfeitures pursuant to Title 18, United States Code, Section 981(a)(1)(C) and Title 28, United -

States Code, Section 2461(c). .

 

2. ~ Pursuant to Title 18, United States Code, Section 981(a)(1)(C) and Title 28, United

 

States Code, Section 2461(c), upon conviction of a conspiracy. to violate Title 18, United States
Code, Sections 201, 371, 1343, 1346, the defendants, [1] Absha Nateef Tribble and [2] Donald
Keith Ellison, shall forfeit to the United States of America any property, real or personal, which
constitutes or is derived from proceeds traceable to said violations. The property to be forfeited
includes, but is not limited to, the following: a

é

a. $1,000,000.00 contained in Charles Schwab & Co., Inc. account # 8933, in
the name of Donald Keith ELLISON, seized on April 26, 2019;

b. $3,425,512.93 contained in Charles Schwab & Co., Inc. account # - 9933, in
the name of Donald Keith ELLISON, seized on June 18, 2019;

Page 46 of 48
 

Case 1:19-mj-00171-SKO Document1 Filed 09/10/19 Page 48 of 49

c. One (1) Myco Boat Trailer Vin #1M9BA4031JB817150;
d. One (1) Caterpillar Model D5K2LGP Tractor, Seria] Number KYY01200;

e. One (1) Caterpillar Model 320EL Hydraulic Excavator, Serial Number
WBK02864;

f. $71,551.40 contained in checking account number “6700 at JP Morgan Chase,
- account is in the name of Donald Keith Ellison;

$276,583.84 contained in savings account number. _(-9077 at JP Morgan
Chase, account is in the name of Donald Keith Ellison;

ga

h. $100,306.70 contained in savings account number : ‘2591 at JP Morgan Chase,
account is in the name of Keith Ellison and Jakyln F. Garrett; |

i. One (1) 2018 Invincible 40-foot catamaran Hull #I1VBC0035B818;
je One (1) 2018 Ford F-150 “XL” crew cab pickup truck, VIN
#1 FTEW1E50JFB847873.

If any of the property described above, as a result of any act or omission of the defendants:

a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third party;

c. has been placed beyond the jurisdiction of the court;

d. has been substantially diminished in value; or

e. has been commingled with other property which cannot be divided without
difficulty,

Page 47 of 48
 

Case 1:19-mj-00171-SKO Document 1 Filed 09/10/19 Page 49 of 49

the United States of America shall be entitled to forfeiture of substitute property pursuant to Title
21, United States Code, Section 853(p), as incorporated by Title 28, United States Code, Section

2461(0).

ROSA E. RODRIGUEZ VELEZ TRUE BILL
UNITED STATES ATTORNEY |

Myriam) ¥. FetaahdeziGdnzdl FOREPERSON _ _
istarit\U.S. Attorne _ Dated: Pa F

riminal Divisio

 

 

 

 

 

 

Erbe
Assistant U.S. Attorney

Page 48 of 48 ~
